IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45836

STATE OF IDAHO,                                  )
                                                 )    Filed: December 3, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
TYLOR JOSEPH CARSON,                             )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. John K. Butler, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Tylor Joseph Carson pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court imposed a unified sentence of five years, with a minimum period
of confinement of two years, to run concurrently with his sentence in a separate case. The
district court retained jurisdiction, and Carson was sent to participate in the rider program.
       After Carson completed his rider, the district court relinquished jurisdiction. Carson filed
an Idaho Criminal Rule 35 motion for reconsideration of his sentence, which the district court
denied. Carson appeals, claiming that the district court erred by failing to conduct a rider review
hearing and by refusing to grant probation.


                                                  1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Carson
has failed to show that the district court abused its discretion in either foregoing a rider review
hearing or in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                 2